The Court
(Fitzhugh, J., absent,)
were inclined to be of opinion that under this form of action the defendants were liable only for the time they actually occupied the house ; and the Stat. 11 Geo. 2, c. 19, <§> 14, only' made the parol demise admissible as evidence of the rate at which the defendants should be'charged for the time of actual occupation: The words of the statute being that, “ Where the agreement is not by deed, it shall be lawful for the landlord to recover a reasonable satisfaction for the lands.&c. held or occupied by the defendant in an action on the case, for the use and occupation of what was held or enjoyed. And if in evidence on the trial of such action any parol demise, or any agreement (not being by deed) whereon a certain rent was reserved shall appear, the plaintiff in such action shall not therefore be nonsuited, but may make use thereof as an evidence of the quantum of the damages to be recovered.”
Verdict for the plaintiff, $ 290 only.